UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                            )
BEN POURBABAI,                              )
                                            )
               Plaintiff,                   )
                                            )
               v.                           )                 Civil Action No. 04-1554 (PLF)
                                            )
RAY LAHOOD, Secretary,                      )
United States Department of Transportation, )
                                            )
               Defendant.                   )
__________________________________________)


                                  MEMORANDUM OPINION

               This matter is before the Court on plaintiff Ben Pourbabai’s objections to

Magistrate Judge John M. Facciola’s Second Report and Recommendation of February 20, 2009

(the “Second Report”).1 In the Second Report, Magistrate Judge Facciola recommends that this

Court grant defendant’s motion for summary judgment with respect to Counts II, III, IV and V of

Mr. Pourbabai’s Amended Complaint on the ground that those claims – all under Title VII of the

Civil Rights Act of 1964, as amended – are barred by the doctrines of issue and claim preclusion.

See Second Report at 2.

               When a party files written objections to any part of the magistrate judge’s

recommendation with respect to a dispositive motion, the Court considers de novo those portions

of the recommendation to which objections have been made, and “may accept, reject, or modify

the recommended disposition[.]” FED . R. CIV . P. 72(b)(3).

       1
               On March 19, 2009, the defendant moved for an extension of time in which to
respond to Mr. Pourbabai’s objections to Magistrate Judge Facciola’s Second Report. The Court
will deny that motion because it concludes that no further briefing is necessary.
               Having reviewed de novo not only the Second Report (and in particular those

portions to which Mr. Pourbabai objects) but also the complicated procedural history of Mr.

Pourbabai’s case, all of the parties’ previous filings and the relevant case law, the Court

concludes that the Second Report reaches the correct result. Thus, the Court will adopt and

approve the Second Report and grant judgment for the defendant on Counts II, III, IV and V of

Mr. Pourbabai’s Amended Complaint. As the Court previously dismissed or transferred all of

Mr. Pourbabai’s other claims, see Pourbabai v. Mineta, Civil Action No. 04-1554, Order at 1-2

(D.D.C. Sept. 27, 2007), the Court will also dismiss this case in its entirety.

               An Order consistent with this Memorandum Opinion will be issued this same day.

               SO ORDERED.


                                                       /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: March 25, 2009




                                                  2